Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00624-CV

                                       Olivia Briones RIOJAS,
                                              Appellant

                                                   v.

 Elvira V. CHAVEZ, Independent Administrator of the Estate of Ruben G. Briones, Deceased,
                                     Appellee

                          From the Probate Court No. 2, Bexar County, Texas
                                     Trial Court No. 2017PC3074
                              Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 5, 2018

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of an eviction judgment, Appellant’s brief was due on October 26, 2018. See

TEX. R. APP. P. 38.6(a). On November 6, 2018, after no brief or motion for extension of time to

file the brief was filed, we ordered Appellant to show cause in writing not later than November 16,

2018, why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). We

warned Appellant that if she failed to show cause in writing as ordered, we could dismiss this

appeal without further notice.
                                                                                04-18-00624-CV


       To date, Appellant has filed no response to our November 6, 2018 order. We dismiss this

appeal for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                 PER CURIAM




                                               -2-